Citation Nr: 0314693	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  02-06 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include depression, claimed as secondary to 
his service-connected residuals of a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to 
February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, that denied the veteran's application to reopen 
a claim of entitlement to service connection for a 
psychiatric disability.  The veteran perfected a timely 
appeal of this determination to the Board.

When this matter was previously before the Board in February 
2003, the Board reopened the veteran's claim of service 
connection for psychiatric disability and sent him a letter 
notifying him of the Veterans Claims Assistance Act of 2000 
(VCAA) and its impact on his claim.  

In the February 2003 decision, the Board also denied the 
veteran's application to reopen a claim of service connection 
for a low back disorder, to include low back pain with post-
operative laminectomies.  As such, the veteran's low back 
claim is no longer before the Board.

In October 2002, the veteran, accompanied by his 
representative, testified at a videoconference hearing 
conducted before the undersigned Veterans Law Judge (formerly 
referred to as a Member of the Board).  


REMAND

In January 2002, the RO granted service connection for 
degenerative joint disease and disc disease of the cervical 
spine (cervical spine disability) as well as for left knee 
chondrocalcinosis, status post arthrotomy (left knee 
disability), and assigned initial 20 percent and 
noncompensable evaluations, respectively, effective October 
25, 1999.  In the February 2003 decision, the Board noted the 
grant of service connection for cervical spine disability in 
reopening the claim, and given the veteran's contention that 
his psychiatric disability is secondary to the cervical spine 
disability, further development is required.

In addition, during the October 2002 Board hearing, the 
veteran testified that he has been receiving treatment for 
his psychiatric disability at the Togus, Maine, VA Medical 
Center.  The record also indicates that he has been awarded 
disability benefits from the Social Security Administration 
(SSA).  As such, on remand, after obtaining these records, 
Board finds that he must be afforded an examination to 
determine etiology and/or onset of this condition, to 
specifically include having the examiner opine whether he has 
a psychiatric disability, including depression, that was 
caused or aggravated by his cervical spine disability.  See 
38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc); 38 C.F.R. § 3.310 (2002).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service, for any 
psychological problems.  This should 
specifically include requesting any 
records of the veteran's treatment, dated 
since December 1999, from the Togus, 
Maine, VA Medical Center.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted and the appellant must be 
informed in writing.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for a VA psychiatric examination to 
determine the nature, extent and etiology 
of any psychiatric disability found to be 
present.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
indicated testing should be accomplished.  
Thereafter, the examiner should offer an 
opinion as to the likelihood that any 
psychiatric disability found to be 
present, including depression, had its 
onset during the veteran's period of 
service.  The examiner must also comment 
as to the likelihood that any psychiatric 
disability found to be present is related 
to his service-connected cervical spine 
disability.  The examiner must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should adjudicate the 
veteran's reopened claim of service 
connection for psychiatric disability, to 
include depression, on a direct basis, as 
well as secondary to his service-
connected cervical spine disability.  The 
RO must provide adequate reasons and 
bases for its determinations, addressing 
all issues and concerns that were noted 
in this REMAND.

6.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


